Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites: 
“a plurality of movable elements positioned along the inner surface and movably coupled to the outer structure body; 
a plurality of ball elements positioned along the outer surface and coupled to the inner structure body for movement with the inner structure body, the ball elements positioned to releasably contact the movable elements and impart motion to the movable elements in response to relative rotation between the inner structure body and the outer structure body; and 
a plurality of piezoelectric energy harvesters positioned to generate electrical charges when motion is imparted to the movable elements by the ball elements.”  

 According to Paragraph [0050] "In one implementation, contact surfaces of ball elements 260a, 260b and movable elements 236a, 236b act as energy harvesting elements (EHEs). In this case, EHEs are materials A and B that are disposed on at least the contact surfaces of ball elements 260a, 260b and the contact surfaces of movable elements 236a, 236b."

It is unclear if the plurality of movable elements and plurality of ball elements can exist in addition to other piezoelectric energy harvesters or if they are one in the same as described in Paragraph [0050] of the Specification provided on 07/31/2020.

For similar reasons, the language of claim 4, “wherein the end surfaces of the movable elements are positioned to contact the energy harvesting elements when motion is imparted to the movable elements by the ball elements” is also indefinite.

Allowable Subject Matter
Hay (US 2010/0219646) is found to be the prior art that most closely resembles Applicant’s invention.
As concerns claim 1 and 17, Hay discloses: an apparatus comprising: 
an outer structure body (204) having an inner surface defining a cavity; 
an inner structure body (202) rotatably supported within the cavity, the inner structure body having an outer surface in opposing relation to the inner surface and having a central bore (201); 
a plurality of movable elements (210) positioned along the inner surface and movably coupled to the outer structure body; 
a plurality of piezoelectric energy harvesters (212) positioned to generate electrical charges when motion is imparted. 
Hay, nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, 
a plurality of ball elements positioned along the outer surface and coupled to the inner structure body for movement with the inner structure body, the ball elements positioned to releasably contact the movable elements and impart motion to the movable elements in response to relative rotation between the inner structure body and the outer structure body; and 
a plurality of piezoelectric energy harvesters positioned to generate electrical charges when motion is imparted to the movable elements by the ball elements. 

Claims 1-16 would be allowable if rewritten to overcome all the previously-cited rejection for indefiniteness under 112(2).

Claims 17-20 are allowed over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679